Citation Nr: 0943158	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  03-05 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected arthritis 
of both hips.  

2.  Entitlement to service connection for a chronic liver 
disorder, including hepatitis. 

3.  Entitlement to service connection for bilateral defective 
hearing. 

4.  Entitlement to service connection for chronic tinnitus. 

5.  Entitlement to service connection for a chronic eye 
disorder, claimed as "dry eyes" and/or decreased vision. 

6.  Entitlement to service connection for a disorder 
characterized by insomnia. 

7.  Entitlement to service connection for a bilateral knee 
disability. 

8.  Entitlement to an evaluation in excess of 20 percent for 
tendinitis with capsulitis of the right shoulder. 

9.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the right lower extremity. 

10.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to June 
1958, from August 1958 to July 1959, and from July 1962 to 
July 1978.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C.  

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the Pittsburgh, 
Pennsylvania RO.  

In his February 2003 substantive appeal, the Veteran 
requested a hearing before a Veterans Law Judge in 
Washington, D.C.  A March 2004 letter informed the Veteran 
that his hearing was scheduled in May 2004.  In 
correspondence received in April 2004, the Veteran cancelled 
his requested hearing.  In May 2005, the Board remanded the 
issues on appeal for further development.  

In September 2009, subsequent to issuance of the most recent 
supplemental statement of the case (SSOC), the Veteran 
submitted additional medical evidence.  This evidence was not 
accompanied by a waiver of review by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2009).  As the claim 
for service connection for a low back disorder is being 
granted, the Board finds that the Veteran is not prejudiced 
by consideration of this claim without a waiver of initial 
AOJ consideration.  See 38 C.F.R. § 20.1102 (2009).  

The Board notes that, in a February 1986 rating decision, the 
RO denied service connection for hearing loss, tinnitus, and 
hepatitis and continued a 20 percent evaluation for arthritis 
in the hips.  On the same date as the rating decision, the RO 
issued a supplemental statement of the case regarding the 
Veteran's claim for an increased evaluation for service-
connected arthritis of the hips.  A March 1986 letter advised 
the Veteran that before placing his records on the docket of 
the Board, he had the opportunity to comment regarding the 
enclosed supplemental statement of the case.  Despite 
receiving notice of the supplemental statement of the case, 
there is no indication that the Veteran was provided with 
notice of the February 1986 rating decision denying service 
connection for hearing loss, tinnitus, and hepatitis, or that 
he was advised of his appellate rights.  A rating decision 
does not become final until written notification of the 
decision is issued to the claimant. 38 U.S.C.A. § 5104(a); 38 
C.F.R. §§ 3.103, 3.104(a), 19.25; see also Best v. Brown, 10 
Vet. App. 322, 325 (1997) (for a VA decision to become final 
and binding on a veteran, he or she must first receive 
written notification of the decision); see also Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 
Vet. App. 518 (1994) (where an appellant never received 
notification of a decision denying his claim, then the usual 
one-year limit for timely appealing the decision does not 
begin to accrue; instead it is tolled).  As such, the Board 
finds that the February 1986 rating decision did not become 
final and, therefore, the claims for service connection for a 
chronic liver disorder, bilateral defective hearing, and 
chronic tinnitus will be considered de novo.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board's decision granting service connection for a low 
back disorder is set forth below.  The remaining issues 
listed on the title page are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2. Competent medical evidence indicates that the Veteran's 
current low back disorder was aggravated by his service-
connected arthritis of both hips.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, a low 
back disorder was aggravated by the service-connected 
arthritis of both hips. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Court, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.

Given the favorable disposition of the claim for service 
connection for a low back disorder, the Board finds that all 
notification and development actions needed to fairly 
adjudicate this claim have been accomplished.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006). 

While it appears that the new regulatory amendment poses a 
new restriction on claimants, because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, as this version is more favorable.  See 
generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2009).

Considering the pertinent evidence of record in light of the 
above-noted legal authority, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that service 
connection for the Veteran's low back disorder is warranted.  

Factual Background and Analysis

Service treatment records reflect that the Veteran denied 
recurrent back pain in his report of medical history for 
retirement examination in March 1978.  On retirement 
examination, examination of the spine was normal.  The 
physician noted that the Veteran had degenerative joint 
disease (DJD) of the lower back and bicipital tendonitis, but 
had already had an orthopedic evaluation.  The records 
reflect that the Veteran underwent orthopedic evaluations for 
degenerative arthritis in the left hip in July 1975 and 
December 1976 and for bicipital tendonitis in May 1977.  In 
September 1977, the Veteran underwent orthopedic evaluation 
for degenerative arthritis in both hips.  

Post-service records of treatment reflect complaints 
regarding and treatment for DJD in the lumbar spine.  During 
treatment at Landstuhl Regional Medical Center (RMC) in 
August 1999, the Veteran complained of bilateral hip pain and 
low back pain.  He indicated that he had pain in both areas 
for approximately 20 years.  X-ray revealed DJD in the lumbar 
spine.  The diagnosis following examination was DJD 
hips/lumbar spine.  A March 2002 VA examination reflects that 
the Veteran again described symptoms in the lumbar spine and 
both hips for "some time."  The Veteran was treated at the 
Neurologische Klinik Meisenheim in January 2002 for 
intervertebral disc prolapse at L4/5 on the right, a 
protruding intervertebral disc at L3/4, iliosacral syndrome 
on the right, and old intervertebral prolapse on the right at 
L5/S1 with known right foot levator paresis.  

In February 2003, a VA physician reviewed the Veteran's 
medical records in order to provide an opinion regarding 
whether the degenerative lumbar spine and disc prolapse were 
as likely as not related to the service-connected hip 
disability.  The physician indicated that the records in the 
claims file did not strongly document the existence of a 
lumbar spine DJD in service.  In this regard, the physician 
stated that, while the retirement examination indicated that 
the Veteran had DJD of the lower back, this seemed to be a 
mistranscription, as the Veteran did not report back pain, 
and no mention was made of the DJD of the hips.  He added 
that a 1983 bone scan noted changes in the hips, but not the 
lower back.  In addressing the relationship between DJD in 
the lumbar spine and DJD in the hips, the physician reported 
that the etiologies of DJD in the lumbar spine were not 
completely understood, and that such condition could be 
caused by simply age and occupation.  In considering whether 
arthritis in the hips caused altered body dynamics so that 
the Veteran was predisposed to arthritis in other load-
bearing joints, such as the lumbar spine, the physician 
stated that there was no simple answer, adding that, since 
the Veteran developed degenerative arthritis in the hips at a 
relatively young age, he could also simply have been 
genetically predisposed to develop degenerative changes 
elsewhere.  He concluded by stating that he could, at best, 
suspect that the arthritis in the hips could have been one of 
possibly many contributants to the lumbar degenerative 
changes, but that he could not conclude that it was at least 
as likely as not that the lumbar changes were due to the 
service-connected condition.  

In an August 2005 statement, the Veteran reported that he 
first experienced severe low back pain in 1976 or 1977.  In 
October 2005, J.M., a friend of the Veteran, submitted a 
statement in which he reported that he visited the Veteran 
during his active duty service in Germany in the 1970s, and 
recalled that he suffered excruciating back pain from an 
injury which he had sustained during early active duty 
service, and that the pain was so intense medical attention 
was required.  

A March 2008 MRI of the lumbar spine revealed multilevel 
degenerative changes.  The Veteran was afforded a VA 
examination in June 2009.  He described lumbar spine 
complaints since 1976, at which time, without trauma or known 
prior injury, he experienced intense low back pain, which 
gradually worsened over the years.  Over the years, he had 
developed constant pain.  On examination, there was a long-
arching left side curvature of the lumbar spine.  The 
pertinent diagnosis following examination was chronic lumbar 
syndrome with mulitsegmental osteochondrosis/spondylarthrosis 
as well as disc degeneration.  The physician opined that it 
did not appear reasonable to find a connection between the 
lumbar spine disorder and the hip complaints; rather he 
indicated that this was a separate disease event with 
degenerative phenomena of the spinal column.  

In September 2009, the Veteran submitted a medical opinion 
from his private physician, Dr. Ettrich.  Dr. Ettrich 
indicated that his opinion was based on the content of 
documentation provided by the Veteran, the Veteran's 
statements regarding his medical history, and a detailed 
September 2009 examination.  Dr. Ettrich noted that a prior 
expert opinion had negated a connection between the wear and 
tear on the Veteran's hips and his knee and lumbar spine 
disorders.  Dr. Ettrich acknowledged the Veteran's assertion 
that his lumbar spine complaints were due to the wear of his 
hips.  Dr. Ettrich included summaries from the Veteran's 
treatment for the lumbar spine in January 2002 and March and 
April 2008 MRIs.  Dr. Ettrich reviewed numerous X-rays of the 
hips and spine, dated from August 1990 to June 2009.  He 
noted that, in comparative evaluation of all the X-rays, 
there was a clear degree of progression of the degenerative 
changes occurring between 1999 and 2009, particularly in the 
area of the lumbar spinal column.  In summarizing the 
clinical and radiological findings, Dr. Ettrich stated that 
the constitutional changes of hip dysplasia (although, in the 
Veteran's case, such hip dysplasia was not within a high 
pathological range), led to an increased utilization of the 
musculature surrounding the hip and a change to the pelvic 
tilt.  He indicated that such had, without a doubt, been 
shown on the reviewed X-rays.  He added that, as a result, 
there was a shortening of the pelvic-trochanter musculature 
surrounding the hips, as well as the musculature of the 
flanks and the ventral and dorsal musculature of the upper 
thighs.  He continued, stating that the effect on the lumbar 
spinal column was increased stress under the sense of a 
short-arched lordosis of the lower segment of the lumbar 
spinal column, leading to an un-physiological increased 
degree of stress.  He noted that this process was documented 
in the X-rays since 1999, and led to a clearly visible and 
rapid worsening, with a complete telescoping of the facette 
joints, so that they were colliding with the pedicle of the 
body of the vertebra located above, leading to a swayback 
phenomenon.  He added that such was particularly the case in 
L5-S1, but also in L4-5, as shown on X-rays in 2009.  

Based on the foregoing, the physician indicated that one 
could follow the Veteran's reasoning that there is a 
connection between his hip arthrosis and the accompanying 
limitations to mobility and the recent increase of 
degenerative modifications in the lumbar spinal column.  He 
referenced a medical text which described the functional 
connection between segments of the lumbar-pelvis-leg levels.   

Based on the evidence of record, the Board finds that the low 
back disorder, DJD of the lumbar spine, is aggravated by 
arthritis of the hips.  In this regard, the September 2009 
opinion from Dr. Ettrich indicates that there is a connection 
between arthritis in the hips and the recent increase of 
degenerative modifications in the lumbar spine.  The Board 
finds the opinion of Dr. Ettrich to be highly probative, as 
it was based on examination of the Veteran, review of medical 
records, including radiology reports, and was supported by 
stated rationale.  The Board acknowledges that Dr. Ettrich 
did not indicate that he had access to and reviewed the 
entire claims file; however, he did indicate review of 
medical records provided by the Veteran, and acknowledged the 
existence of a negative expert opinion regarding the 
relationship between the Veteran's low back disorder and 
arthritis of the hips.  In any event, the Court has held that 
a medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).

The conclusion that DJD of the lumbar spine is aggravated by 
service-connected arthritis of the hips is bolstered by the 
opinion of the VA physician who reviewed the claims file in 
February 2003.  While this physician acknowledged that there 
was "no simple answer" regarding the question of whether 
arthritis in the hips caused alteration in body dynamics so 
that the Veteran was predisposed to arthritis in the lumbar 
spine, and he found that it was not at least as likely as not 
that the lumbar changes were due to the service-connected hip 
disability, he nevertheless acknowledged that he suspected 
that arthritis in the hips could have contributed to the 
degenerative changes in the lumbar spine.  

As there is evidence of a currently diagnosed low back 
disorder, DJD of the lumbar spine, and evidence that links 
the aggravation of that disorder to a service-connected 
disease, arthritis of the hips, service-connection for a low 
back disorder is warranted.  See Allen v. Brown, 7 Vet. App. 
439 (1995); 38 C.F.R. § 3.310(b).

The Board has considered the June 2009 VA examiner's opinion 
that it did not appear reasonable to find a connection 
between the lumbar spine disorder and the hip complaints, as 
it was a separate disease event.  To the extent that this 
opinion regarding a "connection" addresses the question of 
whether the hip disorder caused the low back disorder, this 
opinion does not contradict Dr. Ettrich's opinion regarding 
aggravation.  Further, to the extent that the June 2009 VA 
examiner's opinion regarding a "connection" between the 
disorder included consideration of aggravation, the Board 
finds the opinion of Dr. Ettrich to be of greater probative 
weight, as he provided a thorough and detailed explanation of 
his opinion.  By contrast, in providing a rationale for his 
opinion, the June 2009 VA examiner stated only that the 
degenerative phenomena of the spinal column was a separate 
disease event.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (a factor for assessing the probative value of a 
medical opinion includes the thoroughness and detail of the 
physician's opinion).  

As the criteria necessary to establish secondary service 
connection on the basis of aggravation have been satisfied, 
the Board finds that service connection for a low back 
disorder is warranted.


ORDER

Entitlement to service connection for a low back disorder, 
claimed as secondary to service-connected arthritis of both 
hips, is allowed. 


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims remaining on appeal is warranted, even 
though such action will, regrettably, further delay an 
appellate decision in this appeal.

As an initial matter, the Board notes that, during the 
pendency of this appeal, the Court issued a decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) finding 
that the VCAA notice requirements applied to all elements of 
a claim.  On remand, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board 
itself errs in failing to insure compliance."  Id.  

In the May 2005 remand, the Board instructed that the Veteran 
should be afforded additional VA examinations by appropriate 
specialists, including an audiologist, a specialist in eye 
disorders, an orthopedist, and a hematologist in order to 
more accurately determine the exact nature and etiology of 
the disabilities for which service connection was being 
sought.  

In regard to the claimed knee disability, the examiner was 
instructed to opine as to whether the bilateral knee disorder 
was the result of service, or in the alternative, was 
causally or etiologically related to the service-connected 
bilateral hip disorder.

On VA examination in June 2009, the examiner opined that a 
direct connection between the service-connected hip 
complaints and the knee complaints could not be compellingly 
or unequivocally established.  However, the examiner did not 
address whether the claimed knee disability was the result of 
service.  Moreover, the Board notes that, to substantiate the 
claim for service connection, the medical evidence need not 
indicate that the .Veteran's bilateral knee disability is 
"compellingly" or "unequivocally" related to service-
connected arthritis of the hips, but, rather, that it is at 
least as likely as not that the service-connected arthritis 
of the hips caused or aggravated the bilateral knee 
disability.  

Accordingly, the Board finds that remand is required to 
obtain a supplemental etiological opinion regarding the 
Veteran's claimed bilateral knee disability.  In rendering 
this opinion, the physician should consider any post-service 
injuries to the knees.  In this regard, the record reflects 
that the Veteran suffered a left leg fracture following a 
motor vehicle accident in 1995.  

The RO should arrange for the Veteran to undergo VA 
examination in regard to his claimed knee disability only if 
the physician who conducted the June 2009 VA examination is 
not available, or the designated physician is unable to 
provide the requested opinion without examining the Veteran.

In regard to the claim for service connection for insomnia, 
in the May 2005 remand, the Board noted that, while in 
service, the Veteran complained of insomnia and that, on 
retirement examination in March 1978, insomnia was described 
as due to hip pain.  The Board indicated that an attempt 
should be made to clarify the relationship, if any, between 
the Veteran's current insomnia and his service-connected hip 
disability.  In regard to the claim for service connection 
for a chronic eye disorder, the Board pointed out that, on a 
number of occasions in service, the Veteran received 
treatment for various eye problems, including esotropia, 
myopia, and amblyopia and that he had continued to experience 
various eye-related difficulties since service.  As such, the 
examiner was instructed to specifically comment as to whether 
the Veteran currently suffers from a chronic acquired eye 
disorder, that is, a chronic eye disorder which is not 
congenital and/or developmental in nature and, if so, to 
opine as to whether that eye disorder as likely as not had 
its origin during the Veteran's period or periods of active 
military service.  

As noted above, the Veteran was afforded a VA examination in 
June 2009.  While the examiner noted that the liver and 
spleen were not palpably enlarged, he did not indicate 
whether the Veteran had a chronic liver disorder, despite 
being instructed to determine the nature and etiology of the 
disabilities for which service connection was being sought.  
Similarly, while the diagnoses following VA examination 
included insomnia, the examiner did not render an opinion 
regarding whether such insomnia is related to service or the 
service-connected arthritis of the hips.  Further, while VA 
ophthalmologic examination revealed a progressive cataract 
with major impairment of vision on the right and left eye, no 
opinion regarding etiology of this condition was rendered.

In regard to the Veteran's claimed defective hearing and 
tinnitus, the VA examiner noted that the Veteran had noise 
exposure during service from marksmanship training, 
explosions, and gunfire.  However, the examiner did not 
address whether the Veteran had any occupational or 
recreational noise exposure prior or subsequent to service.  
The record reflects that, following service, the Veteran 
worked in security as a civilian employee at an Army depot.  
A May 1984 record of private treatment reveals that the 
Veteran described a continuous beeping sound for several 
months, especially in the right ear.  The physician indicated 
that this was triggered by a mild hearing loss in the inner 
ear at high frequencies.  The physician commented that the 
most important instruction for the Veteran was that he should 
wear protective head gear when exposed to loud noise at work.  
Significantly, this record of private treatment suggests 
post-service occupational noise exposure.  

Accordingly, the AMC/RO should arrange for VA examination(s) 
by an appropriate physician(s) to obtain etiological opinions 
regarding the claimed chronic liver disorder, insomnia, 
chronic eye disorder, bilateral defective hearing, and 
chronic tinnitus.  

Additionally, the Board notes that it is not clear whether 
the June 2009 VA examinations were conducted by appropriate 
specialists, as requested in the May 2005 remand.  The 
translated VA examination report includes a note which 
states, "The opinion provided by the above is based on 
information from the subsidiary opinions as medically 
applicable.  Consequently the above-mentioned specialist 
colleagues assume responsibility for the correctness of their 
own opinions."  However, the only identified physician who 
examined the Veteran is Dr. Baron, a specialist for 
orthopedics, sports medicine, chirotherapy, hand surgery, 
emergency medicine, and special pain therapy.  While Dr. 
Baron is an appropriate specialist to provide an opinion 
regarding the claimed bilateral knee disability, on remand, 
the AMC/RO should ensure that the Veteran is afforded VA 
examinations to evaluate his claimed chronic liver disorder, 
bilateral defective hearing, chronic tinnitus, chronic eye 
disorder, and insomnia, by appropriate physicians.   

Additionally, the Board notes that there are pertinent 
Federal records which have not been associated with the 
claims file.  In this regard, during VA examination in March 
2002, the Veteran reported treatment at Landstuhl RMC for 
hearing loss, tinnitus, orthopedics, and varicose veins, from 
1978 to the present.  In a July 2005 VCAA letter, the VA 
informed the Veteran that, if he had received additional 
treatment at a VA medical facility or a military hospital, he 
needed to identify the facility.  The Veteran was advised 
that VA was responsible for getting records from any Federal 
agency.  In response to this letter, in August 2005, the 
Veteran reported that his records were maintained by the U.S. 
Army Landstuhl RMC.  He added that his records should reflect 
appointments for visits in the audiology clinic (Landstuhl), 
the optometry clinic (Wiesbaden), and the health clinic 
(Dexheim) for a variety of health problems since March 2003.  
In a March 2006 statement, the Veteran reported that his 
primary health care was provided at Dexheim Army Health 
Clinic, Landstuhl RMC.  While the Veteran has submitted some 
records of treatment from Landstuhl RMC, dated from December 
1998 to March 2009, there is no indication that the AMC/RO 
has requested records from this Federal facility.  The 
communications from the Veteran indicate that such records 
are potentially pertinent to the claims remaining on appeal.  

Finally, as noted in the introduction, additional medical 
evidence was received subsequent to issuance of the most 
recent supplemental statement of the case.  This medical 
evidence is pertinent to the claims regarding a liver 
disorder, a chronic eye disorder, a bilateral knee disorder, 
tendinitis with capsulitis of the right shoulder, and 
varicose veins of the left lower extremity.  The Veteran has 
not waived agency of original jurisdiction consideration of 
this evidence.  See 38 C.F.R. § 20.1304(c).  On remand, the 
AMC/RO should consider all medical evidence associated with 
the claims file subsequent to issuance of the July 2009 
supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The Veteran should be provided an 
additional VCAA notice letter as required 
by Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the Veteran for any of the 
disabilities remaining on appeal.  Of 
particular interest are records from the 
Landstuhl RMC.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.  If any records 
are obtained that require translation, 
that task should be performed prior to 
completing the remainder of the remand 
directives.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
AMC/RO should forward the claims file to 
the physician that conducted the June 
2009 VA examination, if available, for a 
supplemental medical opinion.  

The physician should render an opinion as 
to whether  it is at least as likely as 
not (50 percent probability or greater) 
that the claimed bilateral knee 
disability is the result of service, or 
in the alternative, is caused or 
aggravated by the service-connected 
bilateral hip disorder.  In providing the 
foregoing opinion, the examiner should 
consider and address any post-service 
knee injuries, to include a 1995 motor 
vehicle accident.  Reasons and bases for 
any opinion rendered are to be provided.  

If further examination of the appellant 
is deemed necessary, the RO should 
arrange for the appellant to undergo VA 
examination, by an appropriate physician, 
to obtain the above-noted opinion.  Prior 
to the examination, the claims folder and 
a copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  
The physician should set forth all 
examination findings, along with a 
complete rationale for any conclusions 
reached.  

4.  The Veteran should also be afforded 
VA examinations, by appropriate 
physicians, to determine the nature and 
etiology of his claimed chronic liver 
disorder, bilateral defective hearing, 
chronic tinnitus, chronic eye disorder, 
and insomnia.  Prior to each examination, 
the claims folder and a copy of this 
remand must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  Each 
physician should set forth all 
examination findings, along with a 
complete rationale for any conclusions 
reached.  

In regard to the claims for service 
connection for a chronic liver disorder 
and a chronic eye disorder, each 
physician should identify any current 
liver and eye disorders and, with respect 
to each diagnosed disorder, opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the claimed disorder is the result of 
service.  Reasons and bases for any 
opinion rendered are to be provided.  

In regard to the claims for service 
connection for bilateral defective 
hearing and chronic tinnitus, the Veteran 
should be afforded a VA audiometric 
examination to determine the nature and 
etiology of these claimed disorders.  All 
indicated studies should be performed, 
and comprehensive pre- and post service 
recreational and occupational histories 
are to be obtained.  In particular, the 
examiner should address whether the 
Veteran had post-service occupational 
noise exposure, as suggested by the May 
1984 record of private treatment.  The 
physician should opine as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the claimed 
bilateral defective hearing and chronic 
tinnitus are the result of service, to 
specifically include in-service noise 
exposure.  In rendering this opinion, the 
examiner should consider any pre- and/or 
post-service noise exposure.  Reasons and 
bases for any opinion rendered are to be 
provided.  

In regard to the claim for service 
connection for insomnia, the physician 
should identify any disorder 
characterized by insomnia, and, with 
respect to any such disorder, opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the disorder is the result of service, or 
in the alternative, is caused or 
aggravated by the service-connected 
bilateral hip disorder.  Reasons and 
bases for any opinion rendered are to be 
provided.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

6.  After ensuring that the development 
is complete, re-adjudicate the claims.  
If not fully granted, issue a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


